ACCEPTED
                                                                                                       12-17-00163-CR
                                                                                           TWELFTH COURT OF APPEALS
                                                                                                        TYLER, TEXAS
                                                                                                    11/28/2017 3:27 PM
                                                                                                             Pam Estes
                                                                                                                CLERK
                            COURT OF APPEALS CASE NO: 12-17-00163-CR
                                TRIAL COURT CASE NO: 2016-0415

JAY EBARB                                           §       IN THE COURT OF APPEALS
                                                                             FILED IN
                        Appellant                   §                   12th COURT OF APPEALS
                                                    §                        TYLER, TEXAS
v.                                                  §                   11/28/2017 3:27:20 PM
                                                            STATE OF TEXAS
                                                    §                          PAM ESTES
THE STATE OF TEXAS                                  §                            Clerk
                Appellee                            §       TWELFTH JUDICIAL DISTRICT

     THIRD MOTION FOR EXTENSION OF TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

         NOW COMES, JAY EBARB, Appellant in the above styled and numbered causes, and

pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, moves this Honorable Court to

grant an extension of time to file appellant's brief, and for good cause shows the following:

                                                   I.

         1.     This case is on appeal from the 159TH Judicial District Court of Angelina County,

Texas.

         2.    The case was styled THE STATE OF TEXAS vs. JAY EBARB and numbered

2016-0415 in trial court.

         3.    In case number 2016-0415, Appellant was found guilty by the Honorable Judge Paul

E. White for the third-degree offense of Bail Jumping and Failure to Appear. The Judge assessed

punishment at twenty-five (25) years confinement in the Institutional Division of the Texas

Department of Criminal Justice.

         4.    Notice of appeal was properly and timely given.

         5.    The clerk's record has been filed, as well as the reporter's record.

         6.    Appellant's brief is presently due to be filed on November 29, 2017.
         7.    Appellant requests an extension of time of 36 days from November 29, 2017,

               thereby making the appellant's brief to be filed on or before January 4, 2018. Please
               note that this is the current due date for Appellant's Brief in Cause No. 12-17-

               00165-CR.

        8.     This is the Appellant's Third request for an extension to file his brief in this cause.

        9.     Defendant is incarcerated in the Institutional Division of the Texas Department of

               Criminal Justice.

        10.    Appellant relies on the following facts as good cause for the requested extension:


       Counsel for the Appellant is a sole practitioner, and has a very active civil and criminal

trial practice. Counsel has been involved in trial preparations for the following cases:

                   •   The State of Texas vs. David Brown; In the 435 th District Court of
                       Montgomery County; Cause No. 15-11-12186-CR; Capital Murder (Jury
                       Trial will commence on December 18,2017.)

                   •   The State o.f Texas vs. Evan Juneau; In the 435 th District Court of
                       Montgomery County; Cause No. 15-11-11880-CR; Online Solicitation of
                       Minor

                   •   In the Interest of B. R. G.; In the County Court at Law No. Three (3) of
                       Montgomery County; Cause No. 08-07-07470

                   •   Estate ofDr. Jules Balette, Sr., Deceased; In the Probate Court No. Three
                       (3) of Harris County; Cause No. 451-336

                   •   In the Matter o.fthe Marriage o.f HC.M and A.MM, and In the Interest
                       o.f JMM; In the County Court at Law No. Three (3) of Montgomery
                       County; Cause No. 16-06-06535

       Counsel has been preparing for numerous hearings in different cause numbers as well,

and needs more time in order to complete the brief now due.

                                                  II.

       In addition, Appellant has two other appeal cases that are linked with this case. The

Reporter's Records for each of Appellant's cases are integrated in certain areas, and this has

caused the material to be overlapping and perplexity. Therefore, additional time is needed and is
requested in order to make a complete and thorough review of the record, review the many case,

statutes, rules and "other" citations and for counsel to prepare the Appellant's brief.        This

extension is not sought for the purpose of delaying this appeal, but so that justice may be done.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable Court

grant this Third Motion for Extension Time to File Appellant's Brief, and for such other and further

relief, as the Court may deem appropriate.




                                                           DEL
                                             Attorney at Law
                                             SBN: 00930500
                                             220 N. Thompson, Suite 101
                                             Conroe, Texas 77301
                                             Tel: (936) 539-4113
                                             Fax: (936) 539-4118
                                             Email: maduddell@aduddelllaw.com

                                             Court Appointed Attorney for Appellant,
                                             JAY EBARB


                                 CERTIFICATE OF SERVICE

       This is to certify that on November     2-t'   , 2017, a true and correct copy of the Third
Motion for Extension Time to File Appellant's Brief was served to the following:

                                 Via Facsimile (936) 637-2818
                              District Attorney of Angelina County
                                    ATTN: Appellate division
                                           PO Box 908
                                    Lufkin, Texas 75 2-0908




                                                3
  STATE OF TEXAS                                              §
                                                              §
  COUNTY OF MONTGOMERY                                        §


                                                       AFFIDAVIT


                   BEFORE ME, the undersigned authority, on this day personally appeared Mike Aduddell,

  who after being duly sworn stated:

                   "I am the attorney for the appellant in the above numbered and entitled cause. I have

                  read the foregoing Third Motion for Extension of Time to File Appellant's Brief and

                  swear that all of the allegations of fact contained therein are true and COlTect."




                  SUBSCRIBED AND SWORN TO BEFORE ME on November                             Zp    ,2017, to certify

 which witness my hand and seal of office.



   \\\1111111          ASHTON BLACK
 "" ~Y PlJ I"                         fT
~rS;*
~"'.
       ...
       ··.~q-;. Notary Public. State 0 exas
             'v~
~~;.         .:.:,~ Comm. Expires 12-10-2020
'~'. . . ~::::                           6
"',1)'i"Of'~,,~       Notary ID 12513234
  1111111\\\\




                                                             4